Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Independent claim 1 now defines a tennis ball construction comprising a spherical core and raised wall integrally molded as part of the outer surface of the core such that the core and raised wall are of a single homogeneous layer of material and wherein the tennis ball conforms with ITF and USTA requirements and the core includes at least one ethylene-alkene copolymer and are of a meltable material.  The combination of Skelton in view of Krysiak and Simonutti ‘304 lacks the teaching for these claim limitations.  As noted in the interview of June 27, 2022, the inventor, Frank Simonutti, stated that the material as taught by Simonutti ‘304 is a thermoset material that is not meltable even at extreme temperatures.  Attention is also directed to the article “Thermoplastics vs. Thermosetting Polymers: Properties, Processing and Applications”.  Thus, the combination of Skelton in view of Krysiak and Simonutti lacks the teaching for the spherical core to comprise a raised wall integrally molded therewith to form a single homogeneous layer of material and wherein the material comprises an ethylene-alkene copolymer, is meltable and complies with ITF and USTA requirements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711